EXECUTION



 

Exhibit 10.2

 

ACCOUNTING SERVICES Agreement

 

THIS ACCOUNTING SERVICES AGREEMENT ("Agreement"), effective as of June 1, 2016
(the "Effective Date"), is made by and among LipimetiX Development, Inc., a
Delaware corporation (the "Company") and Capstone Therapeutics Corp., a Delaware
corporation ("Capstone").

 

RECITALS:

 

WHEREAS, the Company desires to retain Capstone to provide certain services for
the Company as provided herein;

 

WHEREAS, Capstone desires to provide such services to the Company as provided
herein; and

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:




AGREEMENT:

 

1.Engagement. The Company hereby engages Capstone to provide the services set
forth in Section 2 hereof to the Company, and Capstone hereby accepts such
engagement, on the terms and conditions set forth in this Agreement.    

2.Services. Capstone agrees to provide all accounting, treasury, funds
management and finance functions for the Company, including without limitation,
maintaining the Company's books and records, managing the Company's funds,
including receipts and disbursements, overseeing the preparation of tax returns,
and preparing financial statements (collectively, the "Accounting Services").
Capstone shall report to the Board of Directors (“Board”) of the Company.    

3.Term. The term of Capstone's engagement hereunder shall commence on the
Effective Date and shall continue until the earlier to occur of (in either case,
the "Term"):    

a.Mutual termination upon 60 days prior written agreement; or    

b.Termination by either party to the other party upon 60 days written notice;
provided, that a termination by the Company is subject to the provisions of
Section 4.1 of the Stockholders’ Agreement.    

4.Compensation.    

a.Accounting Services Fee. In consideration of the Accounting Services, Capstone
shall be paid a service fee during the Term at the rate of $10,000 per month,
payable in advance (the "Accounting Services Fee"). However, Accounting Fees
will only be due and payable to the extent funding is available, as unanimously
approved by the members of the Board, and as reflected in the approved operation
budget in effect at that time.    

 

 

   

b.Reimbursement for Expenses. Capstone shall be reimbursed for out-of-pocket
travel expenses and for other out-of-pocket expenses approved in advance by the
Company’s Board. All such expenses shall be documented and submitted in
accordance with the reimbursement policies of the Company in effect from time to
time.    

5.Compliance with the Laws. Capstone shall at all times in performance of the
Accounting Services and any other obligations of Capstone in connection with
this Agreement comply with all applicable federal, state or local laws, rules,
regulations and orders of any court, tribunal or administrative agency having
jurisdiction over Capstone, the Company or the Accounting Services
(collectively, the "Laws"). Capstone shall, in connection with the Accounting
Services, make all commercially reasonable efforts to remain aware of all
existing Laws and any new developments under the Laws, and the requirements for
compliance with such Laws, that are applicable to Capstone, the Company or the
Accounting Services.    

6.Independent Contractor. The parties intend that Capstone shall render services
hereunder as an independent contractor, and nothing herein shall be construed to
be inconsistent with this relationship or status. Capstone shall not be entitled
to any benefits paid by the Company to its employees. Capstone shall be solely
responsible for any tax consequences applicable to Capstone by reason of this
Agreement and the relationship established hereunder, and the Company shall not
be responsible for the payment of any federal, state or local taxes or
contributions imposed under any employment insurance, social security, income
tax or other tax law or regulation with respect to Capstone’s performance of
services hereunder. Capstone shall promptly pay its employees all amounts owed
to such employees. Capstone shall comply with all applicable state, federal and
local laws, including laws and regulations covering wages and payroll
withholding.    

7.Amendments. Any amendments to this Agreement shall be made in writing and
signed by all parties hereto.    

8.Enforceability; Remedies. If any provision of this Agreement shall be invalid
or unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been originally incorporated herein, as the case may be. Capstone shall
reimburse the Company reasonable attorney's fees incurred by the Company in
connection with the collection or attempt to collect, any damages arising from
Capstone's failure to fulfill any provisions or responsibility provided herein.
The remedies set forth in this Agreement shall be cumulative and no one shall be
construed as exclusive of any other or of any remedy provided by law, and
failure of any party to exercise any remedy at any time shall not operate as a
waiver of the right of such party to exercise any remedy for the same or
subsequent default at any time thereafter.    

2

 

   

9.Governing Law, Venue and Jurisdiction. This Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Delaware
without giving effect to principles of conflicts of laws thereunder.    

10.Assignment. This Agreement and the obligations created hereunder may not be
assigned by either party hereto, and any such purported assignment shall be null
and void ab initio.    

11.Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written
instrument delivered in person or duly sent by certified mail, postage prepaid,
by an overnight delivery service, charges prepaid, or by confirmed telecopy, in
each case addressed to such party at the address set forth below or such other
address as may hereafter be designated in writing by the addressee to the
addressor:    





  If to the Company: LipimetiX Development, Inc.     5 Commonwealth Road    
Natick, MA 01770     Attention: Dennis I. Goldberg, Ph.D.     Facsimile:
978-443-2364         If to Capstone: Capstone Therapeutics Corp.     1275 West
Washington Street,     Tempe, Arizona 85281     Attention: John M. Holliman,
III,     Executive Chairman     Facsimile: 602-682-7018













 

Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.

 

12.Waivers. No claim or right arising out of a breach or default under this
Agreement shall be discharged in whole or in part by a waiver of that claim or
right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or its duly authorized agent. A waiver by
any party hereto of a breach or default by the other party hereto of any
provision of this Agreement shall not be deemed a waiver of future compliance
therewith, and such provisions shall remain in full force and effect.

 

 

[Signature Page Follows.]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered effective as of the Effective Date.

 

 



    LipimetiX Development, Inc.           By: /s/ Dennis I. Goldberg     Name:
Dennis I. Goldberg, Ph.D     Title: Manager                 Capstone
Therapeutics Corp.           By:  /s/ John M. Holliman, III     Name: John M.
Holliman, III     Title: Executive Chairman      

 

 



 



 





 

 



Signature Page - Accounting Services Agreement

 



 



